      Case 18-17254-btb   Doc 253   Entered 03/14/19 13:34:40   Page 1 of 13




   Entered on Docket
    March 14, 2019
___________________________________________________________________
Case 18-17254-btb   Doc 253   Entered 03/14/19 13:34:40   Page 2 of 13
Case 18-17254-btb    Doc 253   Entered 03/14/19 13:34:40    Page 3 of 13




             xxxxxxxxxxx                            xxxxxxxxxxxxx




   /s/ Samuel A. Schwartz                  /s/ Mead A. Dixon




             xxxxxxxxxxxxx                          xxxxxxxxxxxxxx



 /s/ Seth J. Adams                      /s/ Cecilia Lee
Case 18-17254-btb   Doc 253   Entered 03/14/19 13:34:40   Page 4 of 13




                                                   Approved
                                                Approved
                                         Approved
                                      Approved
                                        Approved
Case 18-17254-btb   Doc 253   Entered 03/14/19 13:34:40   Page 5 of 13




                    EXHIBIT 1




                    EXHIBIT 1
                                       Case 18-17254-btb Doc 253 Entered 03/14/19 13:34:40 Page 6 of 13
                                       Case 18-17254-btb Doc 245 Entered 03/05/19 17:02:02 Page 1 of 8



                                   1   LAW OFFICES OF AMY N. TIRRE,                               E-Filed: March 5, 2019
                                       A Professional Corporation
                                   2   AMY N. TIRRE, ESQ. #6523
                                       3715 Lakeside Drive, Suite A
                                   3   Reno, NV 89509
                                       Telephone:    (775) 828-0909
                                   4   Facsimile:    (775) 828-0914
                                       E-mail: amy@amytirrelaw.com
                                   5
                                       ROBISON, SHARP, SULLIVAN & BRUST
                                   6   FRANK C. GILMORE, ESQ. #10052
                                       71 Washington Street
                                   7   Reno, Nevada 89503
                                       Telephone:    (775) 329-3151
                                   8   Facsimile:    (775) 329-7169
                                       E-mail: fgilmore@rssblaw.com
                                   9
                                       Counsel for Allan G. Holms
                                  10
                                                                 UNITED STATES BANKRUPTCY COURT
                                  11
                                                                             DISTRICT OF NEVADA
LAW OFFICES OF AMY N. TIRRE




                                  12
  E-mail: amy@amytirrelaw.com
   3715 Lakeside Drive, Suite A

    (775) 828-0909 Telephone




                                        In Re:                                            Case No. BK-18-17254-btb
     (775) 828-0914 Facsimile




                                  13
         Reno, NV 89509




                                        BAKKEN RESOURCES, INC.,                           Chapter 11
                                  14
                                                                   Debtor.                STIPULATION FOR DISMISSAL OF
                                  15
                                                                                          BANKRUPTCY CASE
                                  16

                                  17                                                      Hearing Date: February 15, 2019
                                                                                          Hearing Time: 10:00 a.m.
                                  18
                                                                                          Cont’d Hearing Date: March 8, 2019
                                  19                                                      Hearing Time: 9:00 a.m.

                                  20
                                                 IT IS HEREBY STIPULATED by and between Allan G. Holms, by and through his counsel,
                                  21
                                       Robison, Sharp, Sullivan & Brust and Law Offices of Amy N. Tirre, APC; Debtor Bakken
                                  22
                                       Resources, Inc. (“Debtor” or “Bakken”), by and through its counsel Brownstein Hyatt Farber
                                  23

                                  24   Schreck, LLP (“Brownstein Hyatt”) and Lowenstein Sandler LLP (“Lowenstein Sandler”); James

                                  25   M. Holms, Personal Representative of the Estate of Val M. Holms and managing member of Holms
                                  26   Energy, LLC, by and through his counsel Cecilia Lee, Esq. and Elizabeth High, Eq., of Lee High,
                                  27
                                       Ltd.; Manuel Graiwer, by and through his counsel Woodburn and Wedge, as follows:
                                  28

                                                                                      1
                                       Case 18-17254-btb Doc 253 Entered 03/14/19 13:34:40 Page 7 of 13
                                       Case 18-17254-btb Doc 245 Entered 03/05/19 17:02:02 Page 2 of 8


                                                                                  RECITALS
                                   1

                                   2
                                               1.     On December 7, 2018, Debtor filed its voluntary petition for relief under Chapter 11
                                   3
                                       of the Bankruptcy Code (Doc 1).
                                   4
                                               2.     On January 18, 2019, Allan Holms filed his Motion to Dismiss (Doc. 145).
                                   5

                                   6           3.     On January 22, 2019, James M. Holms, Personal Representative of the Estate of Val

                                   7   M. Holms, filed his Joinder to Motion to Dismiss (Doc. 157).

                                   8           4.     On January 30, 2019, James M. Holms, Personal Representative of the Estate of Val
                                   9   M. Holms, as managing member of Holms Energy, LLC, filed a Joinder to Motion to Dismiss (Doc.
                                  10
                                       168).
                                  11
                                               5.     On February 4, 2019, Manuel Graiwer filed his Joinder to the Motion to Dismiss
LAW OFFICES OF AMY N. TIRRE




                                  12
  E-mail: amy@amytirrelaw.com
   3715 Lakeside Drive, Suite A




                                       (Doc. 197).
    (775) 828-0909 Telephone
     (775) 828-0914 Facsimile




                                  13
         Reno, NV 89509




                                  14           6.     On February 4, 2019, Debtor filed its Objection to the Motion to Dismiss (Doc. 200).

                                  15           7.     On February 11, 2019, Allan Holms filed his Reply to Debtor’s Objection to the

                                  16   Motion to Dismiss (Doc. 212).
                                  17
                                               8.     On February 13, 2019, Debtor filed its Notice of Limited Consent to Dismissal and
                                  18
                                       Withdrawal of Declaration in Support of the Objection to Motion to Dismiss (Doc. 220).
                                  19
                                               9.     A hearing on the Motion to Dismiss was held on February 15, 2019, and it was
                                  20
                                       continued until March 8, 2019, because the parties, through counsel, had met and determined that
                                  21

                                  22   they could resolve the Motion to Dismiss by way of a stipulation, which terms are set forth herein.

                                  23                                            STIPULATION
                                  24           1.     Debtor’s Chapter 11 bankruptcy case shall be dismissed. The order dismissing the
                                  25
                                       bankruptcy case (“Dismissal Order”) shall be effective upon entry. All other pending motions and
                                  26
                                       applications shall be deemed moot.
                                  27
                                               2.     Pursuant to Section 3.4 of the Amended and Restated Bylaws of Bakken, the Board
                                  28

                                                                                        2
                                       Case
                                       Case18-17254-btb
                                            18-17254-btb Doc
                                                         Doc253
                                                             245 Entered
                                                                 Entered03/14/19
                                                                         03/05/1913:34:40
                                                                                  17:02:02 Page
                                                                                           Page83of
                                                                                                  of13
                                                                                                     8



                                       of Directors shall, prior to the entry of the Dismissal Order, hold a vote to fill the vacancies of each
                                   1

                                   2   standing director that elects to resign effective as of the entry of the Dismissal Order. The Board of

                                   3   Directors shall vote to fill each vacancy left by each resigning director.             If all standing

                                   4   directors resign effective as of the entry of the Dismissal Order, then the Board of Directors will
                                   5
                                       vote to fill one vacancy by appointing William Wood as interim director for Bakken. If less than
                                   6
                                       all standing directors resign effective as of the entry of the Dismissal Order, then the Board of
                                   7
                                       Directors will vote to fill each out-going vacancy with individuals selected and designated by
                                   8
                                       William Wood. David Hindman, CRO of Bakken, and Richard Robbins, VP, Restructuring of
                                   9

                                  10   Bakken, the only current officers of Bakken, will resign prior to the entry of the Dismissal

                                  11   Order.    Bakken’s out-going directors and officers and the interim director will cooperate with
LAW OFFICES OF AMY N. TIRRE




                                  12   any transition work required to support these resignations including making registered agent
  E-mail: amy@amytirrelaw.com
   3715 Lakeside Drive, Suite A

    (775) 828-0909 Telephone
     (775) 828-0914 Facsimile




                                  13
                                       changes and filing 8-K notices, as required, including the payment of the professional fees
         Reno, NV 89509




                                  14
                                              3. herein.
                                       agreed to      Bakken, Lowenstein Sandler, and AP Services, LLC shall cooperate timely and in
                                  15
                                       good faith with the transition of Bakken’s books and records at the reasonable request of Bakken’s
                                  16

                                  17   interim director.

                                  18            4.    Lowenstein Sandler’s post-petition fees and costs through February 15, 2019 are

                                  19   capped in the amount of $400,000 and it agrees to accept 80% of that amount, $320,000 as payment
                                  20   in full; Lowenstein shall verify and apply the retainer that it is holding to the $320,000 and Bakken
                                  21
                                       will pay the balance due from its cash reserves; payment to be made within 10 days of the dismissal
                                  22
                                       of the bankruptcy case, and which payment may be made by the current officers.
                                  23
                                                5.    AP Services, LLC’s post-petition fees and costs through February 15, 2019 are
                                  24

                                  25   capped in the amount of $400,000 and it agrees to accept 80% of that amount, $320,000 as payment

                                  26   in full; AP Services, LLC shall verify and apply the retainer that it is holding to the $320,000 and

                                  27   Bakken will pay the balance due; payment to be made within 10 days of the dismissal of the
                                  28

                                                                                          3
                                       Case 18-17254-btb       Doc 253     Entered 03/14/19 13:34:40         Page 9 of 13

                                       Case 18-17254-btb        Doc 245     Entered 03/05/19 17:02:02        Page 4 of 8

                                       bankruptcy case, and which payment may be made by the current officers.
                                   1

                                   2          6.      Brownstein Hyatt’s post-petition fees and costs through February 15, 2019 are capped

                                   3   in the amount of $80,000 and it shall verify and apply the retainer that it is holding to the $80,000

                                   4   and Bakken will pay the balance due; payment to be made within 10 days of the dismissal of the
                                   5
                                       bankruptcy case, and which payment may be made by the current officers.
                                   6
                                              7.      AP Services, LLC agrees that it shall not bill for any work performed after 1 p.m. on
                                   7
                                       February 15, 2019, unless it is requested to perform work by Allan G. Holms, his counsel, or an
                                   8
                                       interim director.
                                   9

                                  10          8.      Both Lowenstein Sandler and Brownstein Hyatt’s fees and costs incurred for the

                                  11   documentation and consummation of this settlement are capped in the aggregate total amount of
LAW OFFICES OF AMY N. TIRRE




                                  12   $25,000 (this amount is in addition to the amounts referred to in paragraph 4, supra). Lowenstein
  E-mail: amy@amytirrelaw.com
   3715 Lakeside Drive, Suite A

    (775) 828-0909 Telephone
     (775) 828-0914 Facsimile




                                  13
                                       Sandler and Brownstein Hyatt shall keep detailed time records for all fees incurred in the
         Reno, NV 89509




                                  14
                                       documentation and consummation of this settlement, and shall be paid within 30 days of receipt of
                                  15
                                       the fee invoices.
                                  16

                                  17          9.      For each director that resigns from the Board of Directors effective as of the entry of

                                  18   the Dismissal Order, Allan Holms and the Estate of Val Holms will execute a covenant not to collect

                                  19   any judgment obtained against Bakken’s directors beyond available insurance coverage, relating to
                                  20   any claims that may be asserted, and the covenant not to collect will be on behalf of Allan Holms
                                  21
                                       and the Estate of Val Holms. For each director that does not resign from the Board of Directors
                                  22
                                       effective as of the entry of the Dismissal Order, neither Allan Holms nor the Estate of Val Holms
                                  23
                                       will execute a covenant not to collect as to that director, nor will Allan Holms or the Estate of Val
                                  24

                                  25   Holms provide any other form of release to any directors that do not resign from the Board of

                                  26   Directors effective as of the entry of the Dismissal Order. Allan Holms and the Estate of Val Holms

                                  27   also agree not to challenge the execution by the company of a covenant not to collect any judgment
                                  28

                                                                                         4
                                       Case
                                        Case18-17254-btb
                                             18-17254-btb Doc
                                                           Doc253
                                                               245 Entered
                                                                    Entered03/14/19
                                                                            03/05/1913:34:40
                                                                                     17:02:02 Page
                                                                                               Page10
                                                                                                    5 of 13
                                                                                                         8



                                       obtained against any of Bakken’s directors that resign from the Board of Directors effective as of
                                   1

                                   2   the entry of the Dismissal Order, relating to any claims that may be asserted on behalf of or by the

                                   3   company, and this agreement shall survive the execution of this Stipulation and dismissal of the

                                   4   bankruptcy case. Allan Holms and the Estate of Val Holms will not take any actions which would
                                   5
                                       cause Bakken to fail to honor any enforceable indemnification and exculpation provisions in favor
                                   6
                                       of Bakken’s officers and directors, including under Bakken’s governing documents and indemnity
                                   7
                                       agreements. Allan Holms, the Estate of Val Holms, and the company also consent to full releases
                                   8
                                       for Lowenstein Sandler, Brownstein Hyatt, and AP Services, LLC, for all work done through the
                                   9

                                  10   date of dismissal of the bankruptcy case.

                                  11          10.     The order of dismissal shall include language identifying an appointed designee (the
LAW OFFICES OF AMY N. TIRRE




                                  12   interim director) for authority over Bakken’s investment accounts and have the right to open or close
  E-mail: amy@amytirrelaw.com
   3715 Lakeside Drive, Suite A

    (775) 828-0909 Telephone
     (775) 828-0914 Facsimile




                                  13
                                       financial accounts as they see fit.
         Reno, NV 89509




                                  14
                                              11.     Bakken will not oppose a stipulation between the Estate of Val Holms and Mari
                                  15
                                       Holms to appoint a personal representative for the limited purpose of settling the ownership of Val
                                  16

                                  17   Holms’s 26 million shares.

                                  18          IT IS SO STIPULATED.

                                  19   DATED March 5, 2019.                           DATED March 5, 2019.
                                  20   ROBISON, SHARP, SULLIVAN & BRUST LOWENSTEIN SANDLER LLP
                                  21                                                  And
                                       And
                                  22
                                       LAW OFFICES OF AMY N. TIRRE                    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                  23   A Professional Corporation

                                  24
                                       /s/ Amy N. Tirre                               /s/ Samuel A. Schwartz
                                  25   AMY N. TIRRE, ESQ.                             SAMUEL A. SCHWARTZ, ESQ.
                                  26
                                       Counsel for Allan G. Holms                     Counsel for Bakken Resources, Inc.
                                  27

                                  28

                                                                                        5
                                       Case 18-17254-btb Doc 253 Entered 03/14/19 13:34:40 Page 11 of 13
                                        Case 18-17254-btb Doc 245 Entered 03/05/19 17:02:02 Page 6 of 8


                                       DATED March 5, 2019.                        DATED March 5, 2019.
                                   1

                                   2   LEE HIGH, LTD.                              WOODBURN AND WEDGE

                                   3
                                       /s/ Cecilia Lee                             /s/ Seth J. Adams
                                   4   CECILIA LEE, ESQ.                           SETH J. ADAMS, ESQ.
                                   5
                                       Counsel for James M. Holms, Personal         Counsel for Creditor Manuel Graiwer
                                   6   Representative of the Estate of Val M. Holms

                                   7

                                   8

                                   9

                                  10

                                  11
LAW OFFICES OF AMY N. TIRRE




                                  12
  E-mail: amy@amytirrelaw.com
   3715 Lakeside Drive, Suite A

    (775) 828-0909 Telephone
     (775) 828-0914 Facsimile




                                  13
         Reno, NV 89509




                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                                                                     6
                                       Case 18-17254-btb Doc 253 Entered 03/14/19 13:34:40 Page 12 of 13
                                        Case 18-17254-btb Doc 245 Entered 03/05/19 17:02:02 Page 7 of 8



                                   1                                   CERTIFICATE OF SERVICE

                                   2           Pursuant to FRBP 7005 and FRCP 5(b), I certify that I am an employee of Law Offices of
                                       Amy N. Tirre, APC, that I am over the age of 18 and not a party to the above-referenced case, and
                                   3
                                       that on March 5, 2019 I filed and served the foregoing STIPULATION FOR DISMISSAL OF
                                   4   BANKRUPTCY CASE as indicated:

                                   5   __X__         BY NOTICE OF ELECTRONIC FILING: through Electronic Case Filing
                                                     System of the United States Bankruptcy Court, District of Nevada, to the individuals
                                   6                 and/or entities at their email addresses as set forth below:
                                   7
                                          •    JEFFREY L. COHEN jcohen@lowenstein.com
                                   8      •    MEAD DIXON mdixon@dotsonlaw.legal, mbogumil@dotsonlaw.legal
                                          •    FRANK C. GILMORE fgilmore@rssblaw.com, mdavis@rssblaw.com
                                   9      •    ELIZABETH A. HIGH e.high@lee-high.com, e.dendary@lee-high.com;s.ramos@lee-
                                               high.com
                                  10      •    CECILIA LEE e.high@lee-high.com, e.dendary@lee-high.com;s.ramos@lee-high.com
                                          •    EDWARD M. MCDONALD edward.m.mcdonald@usdoj.gov
                                  11
                                          •    OMNI MANAGEMENT GROUP, LLC (se) sewing@omnimgt.com, ecf@omnimgt.com
                                          •
LAW OFFICES OF AMY N. TIRRE




                                  12           SAMUEL A. SCHWARTZ saschwartz@bhfs.com,
  E-mail: amy@amytirrelaw.com




                                               ECF@bhfs.com;schwartzsr45599@notify.bestcase.com;sheacr80693@notify.bestcase.com
   3715 Lakeside Drive, Suite A

    (775) 828-0909 Telephone
     (775) 828-0914 Facsimile




                                  13           ;cshea@bhfs.com
         Reno, NV 89509




                                          •    AMY N. TIRRE amy@amytirrelaw.com, admin@amytirrelaw.com
                                  14      •    U.S. TRUSTEE - LV - 11 USTPRegion17.lv.ecf@usdoj.gov
                                  15

                                  16    XX           BY MAIL: by placing the document listed above in a sealed envelope with
                                                     Postage thereon fully prepaid in the United States Mail at Reno, Nevada, and
                                  17                 addressed as set forth below. I am readily familiar with my office's practice of
                                                     collection and processing correspondence for mailing. Under that practice it would
                                  18                 be deposited with the U.S. Postal Service on 5 March 2019, with postage thereon
                                  19                 fully prepaid in the ordinary course of business.

                                  20      Carl George                                  Willkie, Farr, Gallagher
                                          Eagle Private Equity, LLC                    787 7th Ave
                                  21      108 2nd Street                               New York, NY 10019-6099
                                          Excelsior, MN 55331
                                  22                                                   Charter
                                  23      BMB Consulting                               P.O. Box 742617
                                          41 Keyland Ct, Ste A                         Cincinnati, OH 45274-2617
                                  24      Bohemia, NY 11716-2635

                                  25      Fishers Technology                           Paul Law Group
                                          575 E 42nd St                                902 Broadway, 6th Fl
                                  26
                                          Boise, ID 83714-6322                         New York, NY 10010-6039
                                  27

                                  28

                                                                                       7
                                       Case 18-17254-btb Doc 253 Entered 03/14/19 13:34:40 Page 13 of 13
                                        Case 18-17254-btb Doc 245 Entered 03/05/19 17:02:02 Page 8 of 8


                                          Sotek Solutions                          Welborn, Sullivan, Meck, and Tooley PC
                                   1      400 North California                     1125 17th St, Ste 2200
                                   2      Helena, MT 59601-4968                    Denver, CO 80202-2024
                                          Lemons, Grundy & Eisenberg               GP, Inc.
                                   3      6005 Plumas Street 3rd Floor             40 West 14th St., Suite 4B
                                          Reno, NV 89519                           Helena, MT 59601
                                   4

                                   5

                                   6         DATED March 5, 2019.

                                   7
                                                                              /s/ Genevieve DeLucchi
                                   8                                     An Employee of Law Offices of Amy N. Tirre, APC
                                   9

                                  10

                                  11
LAW OFFICES OF AMY N. TIRRE




                                  12
  E-mail: amy@amytirrelaw.com
   3715 Lakeside Drive, Suite A

    (775) 828-0909 Telephone
     (775) 828-0914 Facsimile




                                  13
         Reno, NV 89509




                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                                                                   8
